 

 

WISCONSIN SUPREME COURT

 

OFFICE OF THE CLERK Telephone: 608-266-1880
110 E. Main Street, Suite 215 TTY: 800-947-3529
P.O. Box 1688 Fax: 608-267-0640

Madison, WI 53701-1688 http://www.wicourts.gov

Sheila T. Reiff
Clerk

CERTIFICATE OF GOOD STANDING

I, Sheila T. Reiff, Clerk of the Supreme Court of Wisconsin certify that the records
of this office show that:

DANIEL A. KOTCHEN

was admitted to practice as an attorney within this state on May 15, 1998 and is
- presently in good standing in this court.

Dated: October 21, 2019

SHEILA T. REIFF Leyy

Clerk of Supreme Court

  

AP-7000, 03/2005 Certificate of Good Standing
